First Letter of Addendum and First Amendment to

August 6, 2014 Purchase, Sale and Joint Exploration Agreement

By and Between Rangeford Resources, Inc. and Black Gold Kansas Production, LLC




Dated:  August 6, 2014




Whereas, Rangeford Resources, Inc. (“RGFR”) and Black Gold Kansas Production,
LLC (“BGKP”) are party to a Purchase, Sale and Joint Exploration Agreement,
executed on August 6, 2014, (the “PSA”), to purchase certain BGKP assets in
Wyoming for consideration of $2,352,000;

Whereas, RGFR is trying to raise the capital necessary to consummate the actions
contemplated by the PSA; and

Whereas, during the time between the execution of the PSA and the time funding
will occur, certain new invoices and liabilities have arisen that affect the
total consideration;

Whereas, RGFR and BGKP wish to amend the provisions of the PSA’s to  clarify;

Now therefore, in consideration for the mutual consideration set forth herein,
the parties do hereby agree to amend the PSA as follows:

I.

Amendment to Purchase and Sale

Section 12.8, of the PSA shall be added and incorporated in its entirety as
follows:

This PSA shall not be interdependent with or upon the Joint Exploration
Agreement referenced and included as an addendum to the PSA, and no default
under the Joint Exploration Agreement shall in any way affect this Agreement or
the validity of this purchase and sale.




II.

Additional Provisions

1.

Except as expressly set forth herein, no terms of the Purchase Sale and
Exploration Agreement or any ancillary agreements have been changed, altered or
amended and all such agreements shall remain in full force and effect in
accordance with their respective terms.

2.

This document may be executed in counterparts, each of which shall be deemed an
original instrument, but all such counterparts together shall constitute one
agreement.

Signature Page Follows




Accepted and Agreed to by:











1







Rangeford Resources, Inc.










By:  /s/ Colin C. Richardson

Colin C. Richardson

President

Date:  August 6, 2014










And,










Black Gold Kansas Production, LLC




By: _____________________________________________________

Stephen Nadeau

Managing Member

Date:  June ___, 2014







 





2





